Citation Nr: 0808140	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  05-25 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbar spine at L5-S1.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1978 to May 1981 and from November 1982 to June 
1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a May 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

Procedural history

Service connection for degenerative joint disease of the 
lumbar spine was denied by the RO in a December 2000 rating 
decision; the veteran did not file a substantive appeal.  
 
In August 2003, the veteran filed to reopen the previously-
denied claim of entitlement to service connection for 
degenerative joint disease of the lumbar spine.  The claim 
was denied in the above-referenced May 2004 rating decision.  
The veteran requested review by a decision review officer 
(DRO), who conducted a review of the claim and confirmed the 
RO's findings in a July 2005 statement of the case (SOC). 

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the Waco RO in January 2008.  The 
transcript of the hearing is associated with the veteran's 
claims folder.  

Issues not on appeal

In the above-referenced May 2004 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for bunion of the left foot, bilateral tendonitis 
of the feet, bilateral numbness of the feet, herniated 
nucleus pulposus and type II diabetes mellitus.  He submitted 
a timely notice of disagreement in December 2004.  A 
statement of the case was issued May 9, 2005; however, the 
veteran failed to submit a timely substantive.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20. 200, 20.202, 
20.302 (2007).  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  

Additionally, an August 2007 rating decision denied an 
increased rating for the veteran's service-connected 
bilateral pes planus and post-operative fusion of the 
metatarsophalangeal joint, right great toe; denied service 
connection for post-traumatic stress disorder (PTSD), 
bilateral hearing loss, herniated nucleus pulposus and 
bilateral numbness of the feet; and denied a total disability 
rating due to individual unemployability.  To the Board's 
knowledge, the veteran has not disagreed with that decision 
and no issue associated therewith is presently in appellate 
status. 


FINDINGS OF FACT

1.  In an unappealed December 2000 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for degenerative joint disease of the lumbar 
spine.

2.  The evidence associated with the claims folder subsequent 
to RO's December 2000 rating decision includes an etiological 
opinion suggesting a link between the veteran's current 
disability to his active service which is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

3.  On de novo review of the record, the competent medical 
evidence of record does not support a finding that a 
relationship exists between the veteran's currently diagnosed 
degenerative joint disease of the lumbar spine and his 
military service.



CONCLUSIONS OF LAW

1.  The RO's December 2000 decision denying the claim of 
entitlement to service connection for degenerative joint 
disease of the lumbar spine is final.  38 U.S.C.A.  § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).

2.  Since the December 2000 RO decision, new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for degenerative joint disease of the 
lumbar spine.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R.         
§ 3.156 (2007).

3.  Degenerative joint disease of the lumbar spine was not 
incurred in or aggravated by the veteran's active service, 
and may not be so presumed.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for degenerative joint 
disease of the lumbar spine.  Implicit in his claim is the 
contention that new and material evidence which is sufficient 
to reopen the previously-denied claim has been received.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The issue will then be analyzed 
and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).

For claims to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify currently applies to the 
issue on appeal; the standard of review and duty to assist do 
not apply to the claim unless the claim is reopened.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the veteran was informed of the 
relevant law and regulations pertaining to his claim in a 
letter from the RO dated February 6, 2004, which specifically 
detailed the evidentiary requirements for service connection, 
including evidence of "a relationship between your current 
disability and an injury, disease, or event in military 
service."  

With respect to notice to the veteran regarding new and 
material evidence, the February 2004 VCAA letter stated that 
"you were previously denied service-connected for 
degenerative joint disease [of the] lumbar spine and were 
notified of the decision by letter dated December 26. 2000."  
The letter notified the veteran that evidence sufficient to 
reopen the veteran's previously denied claims must be "new 
and material," closely mirroring the regulatory language of 
38 C.F.R. § 3.156(a).  Moreover, the May 2004 rating decision 
informed the veteran as to the reason his claim was 
previously denied: "there was no evidence to show the 
condition was incurred in or caused by your military 
service..."  The veteran was therefore adequately advised of 
the bases for the previous denial to determine what evidence 
would be new and material to reopen the claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

In the above-referenced February 2004 VCAA letter the veteran 
was advised in the February 2004 letter that VA is 
responsible for obtaining relevant records from any Federal 
agency.  With respect to private treatment records, the 
February 2004 letter indicated VA would make reasonable 
efforts to obtain relevant records not held by a Federal 
agency, including "any private medical records which you ask 
us to request for you."  Included with the letter were 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, and the letter asked that the veteran to 
complete this release so that VA could obtain these records 
on his behalf.  The letter further emphasized: "You must 
give us enough information about your records so that we so 
can request them from the person or agency that has them.  If 
the holder of the records declines to give us the records or 
asks for a fee to provide them, we'll notify you of the 
problem.  It's your responsibility to make sure that we 
receive all requested records that aren't in the possession 
of a Federal department or agency" [Emphasis as in 
original].  The veteran was also advised in the February 2004 
letter that a VA examination or nexus opinion would be 
obtained if necessary to make a decision on his claim.

The Board also notes that the February 2004 VCAA letter 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim, please let us know."  This request complies with 
the "give us everything you've got" requirements of 38 
C.F.R. § 3.159 (b) in that the veteran was informed that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  

Finally, there has been a significant recent decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), the Court observed that a claim of 
entitlement to service connection consists of five elements:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  The 
veteran in this case seeks to reopen a previously denied 
claim of entitlement to service connection.  Because service 
connection claims are comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of those claims.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claims and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claims as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the veteran's service connection claim, 
elements (1), veteran status, and (2), existence of a 
disability, are not at issue.  Moreover, elements (4) and 
(5), degree of disability and effective date, are rendered 
moot via the RO's denial of service connection for the 
veteran's claimed disability.  In other words, any lack 
advisement as to those two elements is meaningless, because 
disability ratings and effective dates were not assigned.  
The veteran's claim of entitlement to service connection was 
denied based on element (3), connection between the veteran's 
service and the claimed disability.  As explained above, he 
has received proper VCAA notice as to his obligations, and 
those of VA, with respect to this crucial element.  Because, 
as discussed below, the Board is denying the veteran's 
claims, elements (4) and (5) remain moot.

In any event, the veteran specifically received notice under 
Dingess in a letter from the RO dated November 24, 2006.

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.




Duty to assist

As alluded to above, under the VCAA VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained reports of private 
treatment of the veteran. 

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.  The Board additionally 
observes that all appropriate due process concerns have been 
satisfied.  See 38 C.F.R. § 3.103 (2007).  The veteran 
testified at a travel board hearing in January 2008.

Accordingly, the Board will proceed to a decision. 

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2006).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2007).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in August 2003, the claim will be adjudicated by 
applying the revised section 3.156, which is set out in the 
paragraph immediately following.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran seeks entitlement to service connection for 
degenerative joint disease of the lumbar spine, which he 
contends is a result of injuries sustained during active 
service.  Implicit in his claim is the contention that new 
and material evidence has been received which is sufficient 
to reopen the claim.

New and material evidence

As was noted in the Introduction, the veteran's service-
connection claim for degenerative joint disease of the lumbar 
spine was previously denied in a December 2000 rating 
decision. The veteran did not appeal that decision, and it 
became final. See 38 C.F.R. § 20.1103 (2007).

The Board notes that the RO found that the veteran has 
submitted new and material evidence and reopened his claim 
for service connection.  See the May 2004 rating decision.  
However, the Board must still determine on its own whether 
new and material evidence has been submitted before reopening 
the claim and adjudicating it on the merits.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a 
previously adjudicated claim, the Board must determine that 
new and material evidence was presented or secured for claim, 
making RO determination in that regard irrelevant.].  See 
also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001) [the Board has a jurisdictional responsibility to 
consider whether it was proper for the RO to reopen a 
previously denied claim].

In the December 2000 decision, the RO noted a episode of low 
back pain in April 1987, during service, as well as an 
opinion of Dr. D.H. which stated that the veteran's current 
low back disability was more likely than not related to that 
in-service incident.  The RO in essence denied the claim 
because there was no evidence of continuity of back symptoms 
between the veteran's military service and the onset of 
chronic back problems a decade thereafter.   

In this case, the Board finds that evidence recently 
submitted by the veteran, including private medical treatment 
records and a private etiological opinion of Dr. G.G., 
described in more detail below, constitutes new and material 
evidence.  
In particular, the favorable medical opinion is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(2007).

The claim is therefore reopened.

Procedural concerns

The Board has reopened the veteran's service connection claim 
and is considering moving forward to discuss the claims on 
their merits.  Before doing so, however, the Board must 
consider certain procedural concerns.

First, there is the case of Bernard v. Brown, 4 Vet. App. 384 
(1993).  In Bernard, the Court held that when the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  The second concern involves the statutory duty to 
assist, which comes into play at this juncture.  Thirdly, the 
standard of review changes.

(i.)  Bernard considerations

As noted immediately above, in Bernard, the Court held that 
before the Board may address a matter that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the instant case, as detailed in the VCAA discussion 
above, the veteran has been amply apprised of what is 
required to establish his claim of entitlement to service 
connection for degenerative joint disease of the lumbar 
spine.  Moreover, as was alluded to above the RO in fact 
denied the claim on its merits rather than based on a lack of 
new and material evidence.  In addition, the veteran 
presented testimony, evidence and argument directly to the 
Board, all of which focused on the merits of his claim rather 
than on the narrower matter of whether new and material 
evidence was submitted.  Thus, there are no due process 
problems, and there is no prejudice to him in the Board's 
considering his claims on the merits.

(ii.)  VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture.  
The Board must, therefore, determine whether additional 
development of the evidence is needed.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained 
reports of private treatment of the veteran and provided him 
with a VA examination in October 2003 to determine the 
etiology of his current disability.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

(iii.)  Standard of review

Upon reopening the claim, after the evidence has been 
assembled, it is the Board's responsibility to evaluate the 
entire record.  See 38 U.S.C.A. § 7104(a) (West 2002). When 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Crucially, the Justus presumption of credibility does not 
attach after a claim has been reopened.  In evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

The Board wishes to make it clear that although there may be 
of record new and material evidence sufficient to reopen the 
claims, this does not mean that the claims must be allowed 
based on such evidence.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

Discussion of the merits of the claim

As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.

With respect to element (1), current disability, it is 
undisputed that the veteran has been diagnosed with 
degenerative joint disease of the lumbar spine at L5-S1.  
Hickson element (1) is therefore satisfied.

Turning to element (2), in-service incurrence of disease or 
injury, the Board will separately discuss disease and injury.

Concerning disease, there is no medical or other evidence of 
degenerative joint disease of the lumbar spine in service or 
within the one year presumptive period after service found in 
38 C.F.R. § 3.309(a).  The veteran's service medical records 
are entirely silent as to complaints, treatment or diagnosis 
of degenerative joint disease of the lumbar spine.  In 
particular, the Board notes a May 1990 Report of Medical 
History, completed and signed by the veteran, in which he 
noted no recurrent back pain.  In addition, a May 1990 
medical examination, conducted in conjunction with his 
separation from service, noted the veteran's spine and 
musculoskeletal system as normal.  In fact, narrowing of the 
lumbar spine at L5-S1 was not identified until a November 
2000 VA examination, ten years following service separation. 

Accordingly, the medical evidence of record indicates that 
the veteran did not suffer from degenerative joint disease in 
service or within the one year presumptive period after 
service discharge.  See 38 C.F.R. §§ 3.307, 3.309(a).  
Arthritis was evidently initially diagnosed approximately a 
decade after the veteran left military service.

With respect to in-service injury, the veteran alleges he 
injured his back on numerous occasions during service.  The 
veteran's service medical records indicate he sought 
treatment in April 1987 for lumbosacral strain due to lifting 
a heavy load.  To that extent only, element (2) is met.  

With respect to the final element, medical nexus, this claim 
was reopened due to an August 2001 medical statement of Dr. 
G.G. which suggested a possible link between the veteran's 
current disability and his active service: "[the veteran's 
back disability] is related to the injury he sustained in the 
military...". In addition, the record also contains a December 
2000 statement of Dr. D.H. also supporting the veteran's 
claim, which was considered by the RO prior to the December 
2000 rating decision:  ["I have reviewed [the veteran's] 
service medical records...and it is my opinion that the present 
back condition is at least as likely as not to be related 
[to] the back strain while on active duty."]  

On the other hand, the veteran was provided a VA examination 
in October 2003, during which the examiner reviewed the 
veteran's claims file, including his service medical records.  
The VA examiner concluded that it is less likely than not 
that the veteran's current disability is related to his 
active service.  The VA examiner supported his opinion by 
noting that "he did well with his back until 1996..."
[that is, six years after service].

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998). Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Further, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record.  Also, a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999).  
See also Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in 
the record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  In this case, the Board places 
greater weight on the opinion of the June October 2003 VA 
examiner does on the opinions of Dr. D.H. and G.G.

Significantly, the August 2000 statement by Dr. D.H., which 
is three lines in length, gives no rationale or support for 
this opinion.  See Miller, supra; see also  Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998) [the failure of the 
physician to provide a basis for his/her opinion goes to the 
weight or credibility of the evidence].

Dr. G.G.'s August 2001 opinion, although part of a four page 
assessment of the veteran, is clearly based on the veteran's 
reported history of multiple injuries in service and back 
pain thereafter.  This is in contrast with the objective 
evidence of record, which shows only the one isolated episode 
of back strain in service and no back complaints for many 
years thereafter.

As was alluded to above, the veteran has contended that he 
experienced numerous back injuries in service.  First, he 
testified at his January 2008 hearing that he injured his 
back in 1986, prior to playing football.  Second, he also 
testified that he injured his back on more than one occasion 
during his three years playing semi-professional football for 
the Army in Germany.  Next, the veteran contends that he 
strained his back in 1987 when lifting a rucksack.  Finally, 
the veteran has alleged that he was in two accidents while in 
service, one involving a Jeep in 1980 and another in 1985 
involving a Bradley Hummer.  See  the veteran's March 2004 
statement.  The veteran's service medical records document 
only the 1987 back strain, which appears to have been an 
isolated incident, with no subsequent complaints and no 
follow-up treatment..  

The Board finds that the contemporaneous records far outweigh 
the veteran's recent statements concerning alleged multiple 
back injuries in service.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran].  See Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence].

Perhaps even more significantly, there is no mention of lower 
back pain by the veteran until he filed his claim for 
entitlement to service connection for in August 2000, a 
decade after he left military service.  As was noted above, 
upon separation from service, the veteran indicated that he 
did not suffer from recurrent back pain, and his spine and 
musculoskeletal system was found by an examiner to be normal.
Not only are post-service VA outpatient treatment records 
utterly negative, but the veteran underwent a thorough VA 
compensation and pension (C&P) examination in August 1990 in 
connection with his initial claim of entitlement to VA 
disability benefits in July 1990 (at which time he did not 
mention any back problems).  It is clear that the lumbar 
spine was carefully examined; no defects were identified.  
Moreover, the veteran did not voice any back complaints.  
This is powerful evidence against the claim.  See Maxon v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it 
was proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised].

The veteran filed claims for VA benefits for a number of 
claimed disabilities during the 1990s, none of which 
mentioned any back problems.  Those claims include his 
initial claim in July 1990 (right foot disability); a May 
1995 claim (hypertension, bilateral hearing loss); and an 
October 1999 claim (hypertension and diabetes).  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim]. 

Thus, the objective record demonstrates a lone incident in 
service which evidently resolved, as well as many years of no 
complaints post service.  The Board places greater weight on 
this record than it does on the veteran's more recent 
statements.  See Curry, supra. 

The medical opinions based upon the veteran's recently 
reported history of multiple in-service injuries and back 
pain after service are entitled to no greater weight than are 
the reports of the veteran himself.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) [noting that the fact that the 
veteran's history is recorded in medical records does not 
transform it into a competent medical opinion]; Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [holding that the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant]. In Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005), the Court, citing its decisions in 
Swann and Reonal, reaffirmed that in evaluating medical 
opinion evidence, the Board may reject a medical opinion that 
is based on facts provided by the veteran that have been 
found to be inaccurate or because other facts present in the 
record contradict the facts provided by the veteran that 
formed the basis for the opinion.

The October 2003 VA examiner's opinion is based on a review 
of the veteran's entire medical history, including records 
which show the onset of back problems a number of years after 
service.  The Board finds that the VA examiner's October 2003 
medical opinion is more probative than those rendered by Drs. 
G.G. and D.H.

The Board acknowledges that the veteran himself has claimed 
he currently suffers from a back disability that is 
etiologically related to active service.  However, as a 
layman, the veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  See Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).  

As described above, the veteran contends that he has suffered 
from low pack pain radiating down the left leg since his 
separation from service.  See the January 2008 Travel Board 
transcript.  The Board is of course aware of the regulation 
pertaining to continuity of symptomatology, discussed above.  
See 38 C.F.R. § 3.303 (b).  However, as been discussed in 
detail immediately above,  the Board finds the veteran's 
recent statements, in which he contends that he has suffered 
from lumbar spine problems since service, to be outweighed by 
the contemporaneous medical records, which are devoid of such 
complaints.

Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  Continuity of symptomatology after 
service is therefore not demonstrated.

In summary, for reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
claim of entitlement to service connection for degenerative 
joint disease of the lumbar spine.  The benefits sought on 
appeal are accordingly denied.

ORDER

Service connection for degenerative joint disease of the 
lumbar spine at L5-S1 is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


